Case 1:19-cr-20551-FAM Document 5 Entered on FLSD Docket 09/04/2019 Page 1 of 5



                            UN ITED STA TE S D IST RIC T C O UR T
                            SO U TH ER N D ISTR IC T O F FLO RIDA

                                 CASE NO .19-m i-03305-Louis
  UN ITE D STA TES O F A M ERIC A

 V :.

 ERIC LIN,

         D efendant.
                                  /

                                      M O T IO N T O U N SEA L

         CO M ES N O W ,the United States of A m erica,by and through the undersigned A ssistant

 U nited States A ttorney, and respectfully requests that the Cover Sheet, Crim inal Com plaint,

 Aftidavit,ArrestW arrant,thisM otion to Seal,and the sealing O rderin the above referenced m atter

 be unsealed as the defendant in this m atter w as arrested on August 16, 2019, in Seattle,

 W ashington,intheW esternDistrictofW ashington($çW DW A''). SeeW DW A Docket,attached
 herein as ExhibitA . The defendant made his initial appearance in the W estern District of

 W ashington on August 19,2019,at which time the Crim inalComplaint was unsealed in that

 district.

                                                            Respectfully subm itted,

                                                            A R IA N A FA JAR DO O RSHA N
                                                            U N ITED STA TES A TTORN EY
                                                                                         zA

                                                     By:               .      T z', ' .--.
                                                            M aria K .M edetis
                                                            A ssistantU nited States Atlorney
                                                            Fla.BarN o.1012329
                                                            99 N E 4th Street,8thFloor
                                                            M iam i,Florida33132
                                                            Te1:(305)961-9010
                                                            M aria.M edetis@ usdoj.gov
Case 1:19-cr-20551-FAM Document 5 Entered on FLSD Docket 09/04/2019 Page 2 of 5



                       U NITED STATE S D IST RIC T C O U RT
                       SO U TH ER N DISTR ICT O F FLO RID A

                           CASE NO .19-m i-03305-Louis
 UN ITED STA TES O F A M ER ICA

 V S.

 ER IC LIN ,

        D efendant.
                            /



                                    ExhibitA




               #
WCase
  AW D1:19-cr-20551-FAM
       CM /ECF Version 6.2 Document 5 Entered on FLSD Docket 09/04/2019 Page
                                                                           Pa3
                                                                             geof15of3


                                      U .S.DistrictC ourt
    United StatesDistrictCourtfortheW estern DistrictofW ashington (Seattle)
     CRIM INAL DOCKET FOR CASE #:2:19-mj-00386-M LP AIlDefendants

 Case title:U SA v.Lin                                  D ate Filed:08/19/2019
 Other courtcase num ber: 19-M J-03305-Louis Southem
                         D istrictofFlorida -M iam i

Assigned to:Hon.M ichelleL.Peterson

Defendant(1)
Eric Lin                                   represented by G regory G eist
                                                          FED EM L PU BLIC D EFEN DER'S
                                                        OFFICE (SEA)
                                                        1601 5TH A V E
                                                        STE 700 W ESTLA K E CEN TER
                                                        OFFICE TOW ER
                                                        SEA TTLE,W A 98101
                                                        206-553-1100
                                                        Email:gregory geist@ fd.org
                                                        LEAD WTTORXEY
                                                        A ITORNE Y TO BE N O TICED
                                                        Designation.
                                                                   .PublicDefenderor
                                                        Community DefenderAppointment
Pendine C ounts                                         D isposition
N one

HiehestOffenseLevel(Openine)
None

Term inated C ounts                                     D isposition
N one

H ithestOffense Level(Term inated)
N one

Com plaints                                             Disposition
18:875(c)InterstateTransmissionof
Threatening Com m unications




hûps://ecfwawd.uscouhs.gov/cgi-biiDktRpt.p1?538727736496044-L 1 0-1                   9/4/2019
WCase
  AW D1:19-cr-20551-FAM
       CM /ECF Version 6.2 Document 5 Entered on FLSD Docket 09/04/2019 Page
                                                                           Pa4
                                                                             geof2 of
                                                                                   5 3



 Plaintiff
                                              represented by W illiam K ennelly D reher
                                                             USATTORNEY'S OFFICE (SEA)
                                                             700 STEW A RT ST
                                                             STE 5220
                                                             SEA TTLE,W A 98101-1271
                                                             206-553-7970
                                                             Email:william.dreher@ usdoj.gov
                                                             fEAD W TTORNE F
                                                             W ITORNEY TO BE NOTICED
                                                             D esignation:AssistantUsAttorney

 D ate Filed     # D ocketText
 08/19/2019      1 CHARGING DOCUM ENT RECEIVED FROM theSouthern DistrictofFlorida
                   astoEricLin(EN)(Entered:08/19/2019)
 08/19/2019        ArrestofEricLinon8/19/2019.(EN)(Entered:08/19/2019)
 08/19/2019      3 O RDER APPOIN TIN G FED ER AL PU BLIC D EFEN D ER appointing Gregory
                   G eistforEric Lin.O n the basis ofthe defendant'ssw orn financialstatem ent, the
                   courttindsthathe/sheisfinancially unableto retain counsel.ltishereby
                   OR DERED thatthe FederalPublic D efender forthe W estern D istrictof
                   W ashington be and hereby isappointed to representthe defendantpursuantto
                   Title 18 U nited States Code 3006A .A pproved by Hon.M ichelle L.Peterson.
                     (Napdfimageattached)(EN)(Entered:08/19/2019)
 08/19/2019      4 M inute Entry forproceedings held before H on.M ichelle L .Peterson-CRD :E.
                   Nero;A U SA :W illiam D reher;D efCnsl:G regory G eist;PTS:Ben Beetham ;
                   CourtReporter:D igitalRecording;Tim e ofH earing:2:00pm ;Courtroom :12B;
                     INITIAL APPEARANCE IN RULE 5(c)(3)PROCEEDINGS astoEricLin
                     held on 8/19/2019.Defendantpresentin custody.Defendantadvised ofrights.
                     Financialaffidavitreview ed,Counselappointed.D efendantadvised ofcharge
                     and penaltiesfrom the Southern D istrictofFlorida.G overnm entm ovesfor
                     detention.Counselrequestsadetention hearing/identityhearing and a
                     prelim inary hearing.Hearingsscheduled.Defendantremanded tocustody.
                     D etention and ldentity H earing setfor8/26/2019 at 10:45 A M in Courtroom
                     12B before Hon.M ichelle L.Peterson.Prelim inary Exam ination setfor
                    9/3/2019at01:00PM inCourtroom 12B beforeJudgeJohnL W einberg.(EN)
                    (Entered:08/19/2019)
 08/19/2019      j. M OTION forDetentionbyUSA astoEricLin(EN)(Entered:08/19/2019)
                 .


 08/22/2019      7 N OTICE O F RESCH ED U LED H EARIN G asto Eric Lin.
                     Attherequestofdefensecotmsel,withnoobjectionfrom theGovernment,and
                     for good cause shown,the D etention and ldentity H earing isresetfor9/3/2019
                     at10:00AM inCourtroom 12B beforeJohnL W einberg.(TF)(cc:USPO,PTS,
                     USMO)(Entered:08/22/2019)


h=ps://ecf.w awd.uscou=s.gov/cgi-bii D ktRpt.pl?538727736496044-L 1 0-1                     9/4/2019
WCase
  AW D1:19-cr-20551-FAM
       CM /ECF V ersion 6.2 Document 5 Entered on FLSD Docket 09/04/2019 Page
                                                                            Page
                                                                              5 of3 of
                                                                                    5 3


 08/27/2019        8 NOTICE OF RESCHEDULED HEARING TIME astoEricLin(ec:USPO,
                     PTS,USM O)
                     The H earing tim e hasbeen changed:Prelim inary Exam ination setfor 9/3/2019
                     at10:00AM inCourtroom 12B beforeJudgeJohnL W einberg.(AE)(Entered:
                     08/27/2019)
 09/03/2019     10 M inuteEntry forproceedingsheld beforeJudge John L W einberg-CRD :A.
                   Elkington;AUSA :William Dreher;DefCnsl:Gregory Geist;PTS:Jerrod
                   Akins;CourtReporter:DigitalRecording;Tim eofHearing:10.       .00;Courtroom :
                   l2B;D ETEN TIO N H EA RIN G as to Eric Lin held on 9/3/2019.D efendant
                   presentin custody.Courtreview s record.G overnm entprovides inform ation ofa
                   retunw dlndictm entin the Southern DistrictofFlorida,however,dueto
                   H urricane conditions in Florida and Courtclosures a copy hasnotbeen provided
                   to W A W D .Parties requestsm atterbe setoverfor a 115 statushearing butto
                   move forward with a detention hearingtoday -GRANTED.Pretrialservices
                     report(filedunderseal)reviewed,recommendsdetention.Governmentpresents
                     argum entfordetention.D efense counselarguesforrelease.D efendant
                     O RDERED detained.Defendantrem anded to custody.115 StatusH earing setfor
                  9/9/2019at09:30AM in Courtroom 12B beforeHon.BrianA Tsuchida.(AE)
                  (Entered:09/03/2019)
 09/03/2019    1
               u1 DETENTION ORDER astoEricLinbyJudgeJohnL W einberg.(cc:PTS,
               .

                  USMO)(AE)(Entered:09/03/2019)


                                    PA CER Service Center
                                      T ransaction R eceipt
                                         09/04/201907:34:58
                    PACER       d
                    Login:       u8648:3330221:4299065 ClielttCode:
                    Deseription: DocketReport         Search          2:19-mj-
                                                      Criteria:       0cggy.v j.p
                    Billable    2                     C
                    P                                   ost:          0.20
                     ages:




https://ecf.wawd.uscou=s.gov/cgi-bi&DktRpt.pl?538727736496044-L 1 0-1                     9/4/2019
